 



Exhibit 10.2
Exhibit D1
Fair Isaac Compensation Committee
Action by Written Consent
December 18, 2006
RSU Agreement — U.S.
FAIR ISAAC CORPORATION
Terms and Conditions of Restricted Stock Units Agreement
          These are the terms and conditions applicable to the restricted stock
units (the “Award”) granted by Fair Isaac Corporation, a Delaware corporation
(“Fair Isaac”), to you, the participant, listed on the Notice of Grant of Award
attached hereto as the cover page (the “Cover Page”), effective as of the date
specified on the Cover Page. The Cover Page together with these Terms and
Conditions of Restricted Stock Units Agreement constitute the Restricted Stock
Units Agreement (the “Agreement”). The Award is granted pursuant to the terms of
Fair Isaac’s 1992 Long-term Incentive Plan (the “Plan”).

     
Vesting Schedule
  The shares subject to the Award (the “Shares”) will vest on the vesting dates
specified on the Cover Page. In addition, the Shares will vest in full in the
event that:
 
   
 
 
•    your employment with Fair Isaac (or any subsidiary) terminates by reason of
death or Disability, or
 
   
 
 
•    any written employment agreement between you and Fair Isaac provides for
acceleration of this Award upon a change in control of Fair Isaac or upon any
other specified event or combination of events.
 
   
Issuance Schedule
  The Shares in which you vest in accordance with the vesting schedule specified
on the Cover Page will be issued as soon as practicable following the vesting
date. The issuance of the Shares will be subject to the collection of the
applicable Withholding Taxes. In no event will any fractional shares be issued.
 
   
Cessation of Service
  Should you cease employment with Fair Isaac (or any subsidiary) for any reason
(other than death or Disability) prior to vesting in one or more Shares, then
except to the extent otherwise provided in any written agreement between you and
Fair Isaac, the Award will be immediately forfeited with respect to those
unvested Shares, and the number of restricted stock units will be reduced
accordingly. You will thereupon cease to have any right or entitlement to
receive any Shares under those forfeited units.
 
   
Leaves of Absence
  For purposes of this Award, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by Fair Isaac in writing. Unless you return to active work upon
termination of your approved leave, your service will be treated as terminating
on the later of 90 days after you went on leave or the date that your right to
return to active work is guaranteed by law or by a contract. Fair Isaac will
determine which leaves count for this purpose.
 
   
Collection of
  Until such time as Fair Isaac provides you with notice to the contrary, Fair

 



--------------------------------------------------------------------------------



 



     
Withholding Taxes
  Isaac will collect the Withholding Taxes required to be withheld with respect
to the issuance of the vested Shares hereunder through an automatic Share
withholding procedure (the “Share Withholding Method”). Under such procedure,
Fair Isaac will withhold, at the time of such issuance, a portion of the Shares
with a Fair Market Value (measured as of the issuance date) sufficient to cover
the amount of such taxes; provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy Fair Isaac’s required
tax withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes that are applicable to supplemental taxable
income. Fair Isaac will notify you in writing in the event the Share Withholding
Method is no longer available.
 
   
 
  Should any Shares be issued at a time when the Share Withholding Method is not
available, then the Withholding Taxes required to be withheld with respect to
such Shares will be collected from you through one of the following
alternatives:
 
   
 
 
•    delivery of your authorization to E*Trade to transfer to Fair Isaac from
your account at E*Trade the amount of such Withholding Taxes,
 
   
 
 
•    the use of the proceeds from a next-day sale of the Shares issued to you,
provided and only if (i) such a sale is permissible under Fair Isaac’s trading
policies governing the sale of Common Stock, (ii) you make an irrevocable
commitment, on or before the vesting date for those Shares, to effect such sale
of the Shares and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002, or
 
   
 
 
•    any other method permitted by Fair Isaac.
 
   
Limited
Transferability
  Prior to actual receipt of the Shares which vest hereunder, you may not
transfer any interest in the Award or the underlying Shares. Any Shares which
vest hereunder but which otherwise remain unissued at the time of your death may
be transferred pursuant to the provisions of your will or the laws of
inheritance or to a beneficiary designated by you pursuant to a written
designation filed with Fair Isaac on the proper form.
 
   
Stockholder Rights
  You will not have any stockholder rights, including voting or dividend rights,
with respect to the Shares subject to the Award until you become the record
holder of those Shares following their actual issuance upon Fair Isaac’s
collection of the applicable Withholding Taxes.
 
   
Adjustment in Shares
  In the event of any adjustments to the Common Stock as described in
Section 10.1 of the Plan, equitable adjustments shall be made to the total
number and/or class of securities issuable pursuant to this Award as the
Committee shall deem appropriate.
 
   
Compliance with Laws and Regulations
  The issuance of shares of Common Stock pursuant to the Award will be subject
to compliance by Fair Isaac and you with all applicable requirements of law
relating thereto and with all applicable regulations of any stock exchange on
which the Common Stock may be listed for trading at the time of such issuance

-2-



--------------------------------------------------------------------------------



 



     
Notices
  Any notice required to be given or delivered to Fair Isaac under the terms of
this Agreement will be delivered by e-mail to stockadministration@fairisaac.com.
Any notice required to be given or delivered to you will be delivered by e-mail
to your e-mail address at Fair Isaac. All notices will be deemed effective upon
electronic delivery.
 
   
Successors and Assigns
  Except to the extent otherwise provided in this Agreement, the provisions of
this Agreement will inure to the benefit of, and be binding upon, Fair Isaac and
its successors and assigns and you, your assigns, the legal representatives,
heirs and legatees of your estate and any beneficiaries of the Award designated
by you.
 
   
Construction
  This Agreement and the Award evidenced hereby are made and granted pursuant to
the Plan and are in all respects limited by and subject to the terms of the
Plan. If there is any discrepancy between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. All decisions of the Committee
with respect to any question or issue arising under the Plan or this Agreement
will be conclusive and binding on all persons having an interest in the Award.
 
   
Other Agreements
  This Agreement, the Plan and any written agreement between you and Fair Isaac
(or any subsidiaries) providing for acceleration of awards granted to you by
Fair Isaac upon a change in control of Fair Isaac constitute the entire
understanding between you and Fair Isaac regarding this Award. Any other prior
agreements, commitments or negotiations concerning this Award are superseded.
This Agreement may be amended only in writing.
 
   
Governing Law
  The interpretation, performance and enforcement of this Agreement will be
governed by the laws of the State of Delaware without resort to that State’s
conflict-of-laws rules.
 
   
Employment At Will
  Nothing in this Agreement or in the Plan will confer upon you any right to
continue in service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of Fair Isaac (or any subsidiary) or
your rights, which rights are hereby expressly reserved by each, to terminate
your employment at any time for any reason, with or without cause, subject to
applicable law and the terms of any written employment agreement signed by you
and Fair Isaac (or any subsidiary).
 
   
Further Instruments
  The parties agree to execute such further instruments and to take such further
action as may be reasonably necessary to carry out the purposes and intent of
this Agreement.
 
   
Electronic Delivery
  Fair Isaac may deliver any documents related to the Award, the Plan or future
awards that may be granted under the Plan by electronic means. Such means of
electronic delivery include, but do not necessarily include, the delivery of a
link to a Fair Isaac intranet or the internet site of a third party involved in
administering the Plan, the delivery of the documents via e-mail or such other
means of electronic delivery specified by Fair Isaac. You hereby acknowledge
that you have read this provision and consent to the electronic delivery of the
documents. You acknowledge that you may receive from Fair Isaac a paper copy of
any documents delivered electronically at no cost to you by contacting Fair
Isaac. You further

-3-



--------------------------------------------------------------------------------



 



     
 
  acknowledge that you will be provided with a paper copy of any documents if
the attempted electronic delivery of such documents fails. Similarly, you
understand that you must provide Fair Isaac with a paper copy of any documents
if the attempted electronic delivery of such documents fails.
 
   
Definitions
  “Committee” means the committee acting as administrator of the Plan. “Common
Stock” means shares of Fair Isaac’s common stock.
 
   
 
  “Disability” means your inability to engage in any substantial gainful
activity by reason of a medically determinable, physical or mental impairment
which can be expected to result in death or which has lasted (or can be expected
to last) for a continuous period of not less than 12 months.
 
   
 
  “Fair Market Value” per share of Common Stock on any relevant date means the
closing price per share of Common Stock on the New York Stock Exchange as
determined by the Committee.
 
   
 
  “Withholding Taxes” means (i) the employee portion of the federal, state and
local employment taxes required to be withheld by Fair Isaac in connection with
the vesting of the shares of Common Stock under the Award and (ii) the federal,
state and local income taxes required to be withheld by Fair Isaac in connection
with the issuance of those vested shares.

          By accepting this Award in the manner prescribed by Fair Isaac, you
agree to all the terms and conditions described in the Agreement and in the
Plan.

-4-